 

Exhibit 10.6

 

LOCAL PROGRAMMING AND MARKETING AGREEMENT

(WQHT HD2)

THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made as of
November 25, 2019 by and between MediaCo Holding Inc., an Indiana corporation
(the “Licensee”), and WBLS-WLIB LLC, an Indiana limited liability company
(“Programmer”).

 

Recitals

A.Licensee owns and operates the following radio station (the “Station”)
pursuant to licenses issued by the Federal Communications Commission (“FCC”):
WQHT-FM, New York, NY (Facility ID No. 19615). The Station has the capability to
transmit an in-band, on-channel (“IBOC”) digital broadcast signal.

B.Programmer desires to have radio broadcast station WLIB-AM, New York, NY
(Facility ID No. 28204) (“WLIB”) rebroadcast on the Station’s HD-2 channel (the
“HD2 Channel”) at a bandwidth of 24kbps.

C.Licensee has agreed to make available to Programmer airtime on the HD2 Channel
and accept for rebroadcast the programs of WLIB on the terms and conditions set
forth in this Agreement.

Agreement

NOW, THEREFORE, taking the foregoing recitals into account, and in consideration
of the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

1.Agreement Term. The term of this Agreement (the “Term”) will begin on the date
hereof (the “Commencement Date”), and will continue until the earlier of (i)
December 31, 2022, (ii) the termination or expiration of the Studio Lease
(defined below), (iii) election to terminate and notice thereof given by
Programmer to Licensee, and (iv) mutual written consent of Licensee and
Programmer (the “Term”), unless extended or earlier terminated pursuant to
Section 11 hereof. The term “Studio Lease” means that certain Lease dated as of
February 23, 1996 of certain real estate located on the 7th Floor of an office
building located at 395 Hudson St., New York, New York.

2.Programmer’s Use of Airtime and Provision of Programming. During the Term, and
subject in all respects to Section 6 hereof, Programmer shall be entitled to
simulcast the programming of WLIB (the “WLIB Programs”) on the HD2 Channel,
excluding the period from 6:00 a.m. to 8:00 a.m. each Sunday morning, on the
terms specified below, and shall transmit to Licensee the WLIB Programs for
broadcast on the HD2 Channel twenty-four (24) hours per day, seven (7) days per
week, excluding the period from 6:00 a.m. to 8:00 a.m. each Sunday morning (the
“Broadcasting Period”). Programmer will transmit, at its own cost, the WLIB
Programs to the Station’s transmitting facilities via a mode of transmission
(e.g., satellite facilities, microwave facilities and/or telephone lines) that
will ensure that the WLIB Programs meet technical and quality standards at least
equal to those of the HD2 Channel’s broadcasts prior to commencement of the
Term.

 

--------------------------------------------------------------------------------

 

3.Broadcasting Obligations. During the Term, Licensee shall broadcast on the HD2
Channel the WLIB Programs delivered by Programmer during the Broadcasting Period
specified in Section 2 above, subject to the provisions of Section 6 below.

4.Advertising Sales. Programmer shall not separately sell advertising time on
the HD2 Channel but may market the WLIB Programs as being rebroadcast on the HD2
Channel.

5.Term Payments. No payment is due from Programmer to Licensee for broadcast of
the Programs pursuant to this Agreement.

6.Operation, Ownership and Control of the Station. Notwithstanding anything to
the contrary in this Agreement Licensee will have full authority, power and
control over the operation of the Station, including the HD2 Channel, and over
all persons working at the Station’s facilities during the Term. Licensee will
bear the responsibility for the Station’s compliance with all applicable
provisions of the rules and policies of the FCC. Nothing contained herein shall
prevent Licensee from (a) rejecting or refusing programs which Licensee believes
to be contrary to the public interest, or (b) substituting programs which
Licensee believes to be of greater local or national importance or which are
designed to address the problems, needs and interests of the local communities.
Licensee reserves the right to refuse to broadcast any WLIB Program containing
matter which violates any right of any third party or which constitutes a
personal attack. Licensee also reserves the right to refuse to broadcast any
WLIB Program which does not meet the requirements of the rules, regulations, and
policies of the FCC or the regulations and restrictions set forth in Section 8.
Licensee further reserves the right to preempt any WLIB Program in the event of
a local, state, or national emergency. Licensee agrees that its right of
preemption shall not be exercised in an arbitrary or unreasonable manner, or for
commercial advantage. Licensee reserves the right to delete any commercial
announcements that do not comply with the requirements of the FCC’s sponsorship
identification policy. Programmer will immediately serve Licensee with notice
and a copy of any letters of complaint it receives concerning any WLIB Program
for Licensee review.  Licensee’s rights under this Section 6 and its decisions
regarding whether to exercise such rights in any particular circumstance shall
not in any way affect Programmer’s obligations under Section 12 hereunder.
Pursuant to Note 2 to Section 73.3555 of the FCC’s rules, Licensee certifies
that it maintains ultimate control over WQHT(FM)’s finances, personnel and
programming, and Programmer certifies that this Agreement complies with Section
73.3555(b) of the FCC’s rules.

7.Music Licenses. During the Term, Programmer will obtain and maintain in full
force and effect in its own name all necessary or appropriate music licenses
with respect to the WLIB Programs rebroadcast on the HD2 Channel. Programmer
represents and warrants to Licensee that Programmer has all rights in and to the
WLIB Programs necessary or appropriate to rebroadcast such WLIB Programs on the
HD2 Channel.

- 2 -

 

--------------------------------------------------------------------------------

 

8.Programs.

8.1Production of the Programs. Programmer agrees that the contents of the WLIB
Programs it transmits to Licensee shall conform to all FCC rules, regulations
and policies. Programmer shall provide only the WLIB Programs, and not any other
programming, for broadcast on the HD2 Channel.

8.2Political Time. Licensee shall oversee and take ultimate responsibility with
respect to the provision of equal opportunities, lowest unit charge, and
reasonable access to political candidates, and compliance with the political
broadcast rules of the FCC. During the Term, Programmer shall cooperate with
Licensee as Licensee complies with its political broadcast responsibilities, and
shall supply such information promptly to Licensee as may be necessary to comply
with the political advertising time record keeping, reasonable access, and
lowest unit charge requirements of federal law. Programmer shall release
advertising availabilities to Licensee during the Broadcasting Period as
necessary to permit Licensee to comply with the political broadcast rules of the
FCC and the Communications Act of 1934, as amended.

9.Expenses. During the Term, Programmer will be responsible for (i) the
salaries, taxes, insurance and related costs for all personnel used in the
production of the WLIB Programs, (ii) all other costs associated with the
production of the WLIB Programs supplied to Licensee, and (iii) the costs of
delivering the WLIB Programs to Licensee.

10.Call Signs. During the Term, Licensee will retain all rights to the call
letters of the Station or any other call letters which may be assigned by the
FCC for use by the Station. Programmer shall include in the WLIB Programs it
delivers for broadcast an announcement at the beginning of each hour of such
WLIB Programs to identify such call letters, as well as any other announcements
required by the rules and regulations of the FCC. Programmer is specifically
authorized to use such call letters in its WLIB Programs and in any promotional
material, in any media, used to promote the WLIB Programs.

11.Events of Default; Termination.

11.1Programmer’s Events of Default. The occurrence of any of the following will
be deemed an Event of Default by Programmer under this Agreement: (a) Programmer
fails to observe or perform its obligations contained in this Agreement in any
material respect; or (b) Programmer breaches the representations and warranties
made by it under this Agreement in any material respect.

11.2Licensee Events of Default. The occurrence of the following will be deemed
an Event of Default by Licensee under this Agreement: (a) Licensee fails to
observe or perform its obligations contained in this Agreement in any material
respect; or (b) Licensee breaches the representations and warranties made by it
under this Agreement in any material respect.

11.3Cure Period. Notwithstanding the foregoing, any Event of Default will not be
deemed to have occurred until fifteen (15) days after the non-defaulting party
has provided the defaulting party with written notice specifying the Event of
Default and such Event of Default remains uncured.

- 3 -

 

--------------------------------------------------------------------------------

 

11.4Termination in the Event of Default. Upon the occurrence of an Event of
Default, and in the absence of a timely cure pursuant to Section 11.3, the
non-defaulting party may terminate this Agreement, effective immediately upon
written notice to the defaulting party.

11.5Cooperation Upon Termination. If this Agreement is terminated for any
reason, the parties agree to cooperate with one another and to take all actions
necessary to rescind this Agreement and return the parties to the status quo
ante.

12.Indemnification. Programmer shall indemnify and hold Licensee harmless
against any and all liability arising from Programmer’s use of Licensee’s
facilities, if any, or from the broadcast of the WLIB Programs on the HD2
Channel, including without limitation for libel, slander, illegal competition or
trade practice, infringement of trademarks, trade names, or program titles,
violation of rights of privacy, and infringement of copyrights and proprietary
rights or any other violation of third party rights or FCC rules or other
applicable law. The obligations under this Section shall survive any termination
of this Agreement.

13.Authority. Programmer and Licensee each represent and warrant to the other
that (i) it has the power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby, (ii) it is in good standing in
the jurisdiction of its organization and is qualified to do business in all
jurisdictions where the nature of its business requires such qualification,
(iii) it has duly authorized this Agreement, and this Agreement is binding upon
it, and (iv) the execution, delivery, and performance by it of this Agreement
does not conflict with, result in a breach of, or constitute a default or ground
for termination under any agreement to which it is a party or by which it is
bound.

14.Modification and Waiver; Remedies Cumulative. No modification of any
provision of this Agreement will be effective unless in writing and signed by
all parties. No failure or delay on the part of Programmer or Licensee in
exercising any right or power under this Agreement will operate as a waiver of
such right or power, nor will any single or partial exercise of any such right
or power or the exercise of any other right or power preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. Except as otherwise provided in this Agreement, the rights and
remedies provided in this Agreement are cumulative and are not exclusive of any
other rights or remedies which a party may otherwise have.

15.Assignability; No Third-Party Rights. Programmer may not assign this
Agreement without the prior written consent of Licensee, which shall not be
unreasonably withheld, conditioned, or delayed. No transfer or assignment shall
relieve Programmer of any obligation or liability under this Agreement. The
covenants, conditions and provisions hereof are and shall be for the exclusive
benefit of the parties hereto and their successors and permitted assigns, and
nothing herein, express or implied, is intended or shall be construed to confer
upon or to give any person or entity other than the parties hereto and their
successors and permitted assigns any right, remedy or claim, legal or equitable,
under or by reason of this Agreement.

16.Construction. This Agreement will be construed in accordance with the laws of
the State of Indiana without regard to principles of conflicts of laws.

17.Counterpart Signatures. This Agreement may be signed in one or more
counterparts, each of which will be deemed a duplicate original.

- 4 -

 

--------------------------------------------------------------------------------

 

18.Notices. Any notice pursuant to this Agreement shall be in writing and shall
be deemed delivered on the date of personal delivery or confirmed delivery by a
nationally-recognized overnight courier service, or on the third day after
prepaid mailing by certified U.S. mail, return receipt requested, and shall be
addressed as follows (or to such other address as any party may request by
written notice):

 

If to Licensee, then to:

 

MediaCo Holding Inc.

 

 

C/O SG Broadcasting LLC

 

 

767 Fifth Ave, 12th Floor

 

 

New York, NY 10153

 

 

Attention: Gail Steiner, General Counsel

 

 

Facsimile: (212) 257-4709

 

 

 

with a copy (which shall not

 

Morgan, Lewis & Bockius LLP

constitute notice) to:

 

1701 Market Street

 

 

Philadelphia, PA 19103

 

 

Attention: Justin W. Chairman

 

 

Facsimile: (215) 963-5001

 

 

 

if to Programmer, then to:

 

WBLS-WLIB LLC

 

 

c/o EMMIS Communications Corporation

 

 

One EMMIS Plaza

 

 

40 Monument Circle, Suite 700

 

 

Indianapolis, IN 46204

 

 

Attention: J. Scott Enright, General Counsel

 

 

 

with a copy (which shall not

 

Edinger Associates PLLC

constitute notice) to:

 

1725 I Street, N.W., Suite 300

 

 

Washington, D.C. 20006

 

 

Attention: Brook Edinger

 

 

 

 

19.Entire Agreement. This Agreement embodies the entire agreement, and
supersedes all prior oral or written understandings, between the parties with
respect to the subject matter of this Agreement.

- 5 -

 

--------------------------------------------------------------------------------

 

20.Relationship of Parties. Neither the Programmer nor Licensee will be deemed
to be the agent, partner, or representative of the other party to this
Agreement, and neither party is authorized to bind the other to any contract,
agreement, or understanding.

21.Force Majeure and Facilities Upgrades. The failure of either party hereto to
comply with its obligations under this Agreement due to (i) facility
maintenance, repair or modification at a transmitter site or to move a
transmitter site in response to FCC authorization of an improvement to or
modification of the Station’s operating parameters, or (ii) with respect to a
failure to comply with an obligation under this Agreement, acts of God, strikes
or threats thereof or a force majeure event or due to causes beyond such party’s
reasonable control, will not constitute an Event of Default under Section 11 of
this Agreement and neither party will be liable to the other party therefor.
Programmer and Licensee each agrees to exercise its commercially reasonable
efforts to remedy the conditions described in parts “(i)” and “(ii)” of this
Section as soon as practicable.

22.Subject to Laws; Partial Invalidity. The obligations of the parties under
this Agreement are subject to the rules, regulations and policies of the FCC and
all other applicable laws. The parties agree that Licensee may file a copy of
this Agreement with the FCC. If any provision in this Agreement is held to be
invalid, illegal, or unenforceable, so long as no party is deprived of the
benefits of this Agreement in any material respect, such invalidity, illegality,
or unenforceability will not affect any other provision of this Agreement, and
this Agreement will be construed as if it did not contain such invalid, illegal,
or unenforceable provision.

23.Headings. The headings of the various provisions of this Agreement are
included for convenience only, and no such heading shall in any way affect or
alter the meaning of any provision.

24.Successors and Assigns. Subject to the provisions of Section 15 above, this
Agreement shall be binding and inure to the benefit of Licensee and its
successors and assigns and Programmer and its permitted successors and assigns.

[SIGNATURE PAGE FOLLOWS]

 

 

- 6 -

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

LOCAL PROGRAMMING AND MARKETING AGREEMENT

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

LICENSEE:

MEDIACO HOLDING INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President,

 

 

 

General Counsel & Secretary

 

 

 

 

 

 

 

 

PROGRAMMER:

WBLS-WLIB LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Scott Enright

 

Name:

 

J. Scott Enright

 

Title:

 

Executive Vice President,

 

 

 

General Counsel & Secretary

 

 